Citation Nr: 1443175	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-13 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a torn medial meniscus of the right knee.

2.  Entitlement to an initial evaluation in excess of 40 percent for limitation of extension of the right knee.

3.  Entitlement to an initial evaluation in excess of 20 percent for limitation of extension of the left knee.  

4.  Entitlement to an increased evaluation for posttraumatic arthritis of the right knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for osteoarthritis of the left knee, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2009  rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, in which the RO continued 10 percent evaluations for posttraumatic arthritis of the right knee, a torn medial meniscus of the right knee, and osteoarthritis of the left knee (now characterized as posttraumatic arthritis).  

In a May 2013 rating action, the RO separately awarded a 40 percent evaluation for limitation of extension, posttraumatic arthritis of the right knee, effective March 15, 2013, the date of a VA examination.  In that rating action, the RO also awarded a separate 20 percent evaluation for limitation of extension, posttraumatic arthritis of the left knee, also effective March 15, 2013.  The other three existing 10 percent evaluations remained in place.  All five evaluations are considered to be on appeal on account of stemming from the same appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2013, the Veteran was afforded a videoconference hearing before the Board.  A transcript of the testimony offered at the hearing has been associated with the record.

The Board notes that in a February 2014 rating decision, the RO granted entitlement to a total disability evaluation based upon individual unemployability (TDIU) effective March 15, 2013.  Thus, this issue is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that ratings and TDIU claims may be separately adjudicated). 

The claims for increased ratings for limitation of extension and posttraumatic arthritis of the knees are addressed in the REMAND section of this decision and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Throughout the applicable period on appeal, the Veteran's torn medial meniscus of the right has manifested by dislocated semilunar cartilage, with frequent episodes of "locking,"  pain and effusion.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation have been met for a torn medial meniscus of the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5258 and 5259 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2008.

VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the and severity of his service-connected disabilities of the knees.  He has been afforded a hearing before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates 'staged ratings' where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged" ratings, however, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

Of record are VA records dated in September 2008.  The records note bilateral knee pain, right more than the left.  The Veteran complained of buckling, pain on using the stairs, swelling, and grinding.  He then used a brace on the right knee and was limping.  He was unable to work as a carpenter.  Examination showed small effusion on the right, varus, more so on the right, negative paltellofemoral grind, strong quadriceps, stability, negative drawer test, medial joint line tenderness and positive stress test.  X-rays of the right knee showed very severe osteoarthritis with no spurs, but bone on bone with subluxation to the medial.  The left knee had moderately severe medial osteoarthritis.  The Veteran was prescribed an unloader brace for the right knee and a knee cage for the left knee.  

In October 2008, VA received the Veteran's claims for increased evaluations.  With respect to the torn medial meniscus of the right knee, he related that the condition had worsened to "bone on bone" with "subluxation to medial causing severe instability."  He also requested increased evaluation of his left knee, noting that he had been fitted for knee braces.  

In November 2008, the Veteran was afforded a VA examination of the knees.  The examination notes a history of right knee surgery in 1972, with progressive instability since then resulting in the Veteran wearing a brace on both knees to control stability, without any improvement in pain.  He also related left knee pain with intermittent swelling, unrelieved by the use of a brace.  The Veteran related flare-ups twice per month, 10 days in duration, with significant additional limitation of function and motion.  The Veteran used a cane to ambulate.  Active and passive range of motion was, at least, to 90 degrees of flexion.  However, pain was shown at 30 degrees in each knee during flexion.  Extension was full to zero degrees.  The knee showed painful motion, tenderness at the medial and lateral joint lines, mild right knee effusion and ligamental integrity.  The ligaments were intact and stable.  There was varus/valgus in neutral and in 30 degrees of flexion.  There were no episodes of dislocation or subluxation.  Degenerative arthritis of the bilateral knees, more so on the right side, was assessed.  

VA records show that the Veteran was treated with physical therapy.  A July 2009 VA physician note documents treatment with home exercises and ibuprofen.  The Veteran used a cane and braces occasionally, but was trying not to use them.  He wanted to discuss a total knee replacement.  Extension was to 3 degrees and flexion was to 100 on the right.  Extension was full to zero degrees and flexion was to 105 degrees on the left.

In November 2010, the Veteran was afforded another VA examination.  He complained of progressive pain, stiffness and weakness, but no interval trauma, surgery or articular injection.  He reported no incoordination, dislocation or subluxation, or locking, but related decreased speed of joint motion, effusions and flare-ups on a daily basis.  Flare-ups were caused by prolonged walking/standing,/sitting, squats, stairs, jogging, jumping, cold weather and lifting/carrying.  

Examination showed crepitus and tenderness.  The meniscus of the right knee was partially present.  There was positive McMurray's test and evidence of a tear.  Flexion was from zero to 130 degrees on the left, with full extension to zero, with objective evidence of pain.  Flexion was from zero to 120 degrees on the right, with full extension to zero and objective evidence of pain.  There was no additional limitation of motion following repetitive use. There was no instability of either knee.  The examiner assessed posttraumatic arthritis, torn medial meniscus, right knee, and osteoarthritis, left knee.  

In March 2013, the Veteran was again afforded a VA examination.  At the time of the examination, the Veteran complained of daily pain in both knees with intensity depending on activity, worse with downhill walking and standing and walking for more than 10 minutes.  The Veteran reported flare-ups, affecting the activities of daily living and mobility.  

Right knee flexion was to 100 degrees, with no objective evidence of painful motion.  Extension was to 30 degrees, with no objective evidence of pain.  Left knee flexion was to 140 degrees, with painful motion at zero degrees.  Extension was to 15 degrees, with no objective evidence of painful l motion.  Repetitive use did not result in additional loss of range of motion.

Anterior instability test was normal on both sides, but the remaining stability tests could not be performed due to pain and guarding.  There was no evidence of patellar subluxation or dislocation. The Veteran had a meniscectomy in the 1970s, and a history of meniscal tear by MRI in 1998.  He had a well healed non-painful scar less than 39 sq. cm (6 sq. in.).  There was a right knee varus deformity of about 20 degrees.  He used knee braces constantly, and a cane occasionally.  

Based upon a review of the evidence contemporaneous with the filing of the claim, the Board concludes that a 20 percent evaluation is warranted under Diagnostic Code 5258 for dislocated semilunar cartilage.  VA examination in November 2010 shows that throughout the duration of the present claim the Veteran's right knee disability had manifested by a meniscal tear, despite any prior surgical treatment or removal thereof.  McMurray's test was notably positive at this time.  Moreover, VA examination in March 2013 noted a meniscal tear.  The right knee has demonstrated pain and swelling, and in resolving any doubt in the Veteran's favor, the Board concludes that a 20 percent evaluation is warranted for the torn medial meniscus of the right knee.  

The remaining question is whether an extraschedular evaluation is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected sinusitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In summary, the Board finds that a 20 percent evaluation is warranted for a torn medial meniscus of the right knee under Diagnostic Code 5258.  The Board is mindful of the need for remand as to the other knee issues because of inadequate information of record.  That said, the information presently of record is fully adequate to reach a determination on this one claim in view of the specific criteria of Diagnostic Code 5258, and a favorable determination has in fact been made.


ORDER

Entitlement to a 20 percent evaluation is granted for a torn medial meniscus of the right knee, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

It is unclear whether, and to what extent, the Veteran has instability of either knee.  The March 2013 VA examination reflects that several stability tests could not be performed due to pain and grinding.  The examiner did not separately provide an opinion as to instability based upon the Veteran's own reports and the other evidence of record.  In view of VAOPGCPREC 23-97, regarding separate evaluations for arthritis and instability, this matter must be clarified before the Board can proceed on the Veteran's knee extension and arthritis claims.

Accordingly, this case is REMANDED for the following action:

1.  The Veteran must be contacted as to recent VA or private knee treatment.  For identified treatment (including private treatment for which signed release forms are provided), VA must request corresponding records and add any received records to the claims file.

2.  The Veteran must be afforded a VA orthopedic examination, with an examiner who has reviewed the claims file (including Virtual VA and VBMS records).  

The examiner must address: 1) range of motion of both knees; 2) the degrees of motion at which pain begins; 3) the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups; and 4) the extent of any recurrent subluxation or lateral instability shown by the record.  If objective testing as to instability cannot be performed due to pain, grinding, or other symptoms, the examiner must render an opinion as to the extent of any instability of both knees based upon the other findings of record and the Veteran's own subjective reports.  

All opinions must be supported by a detailed rationale in a typewritten report.

3.  Then, the claims must be readjudicated.  Consideration of separate evaluations for additional symptoms (e.g., instability) must be made.  If the determination of either claim remains in any way unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


